458 F.2d 389
UNITED STATES of America, Plaintiff-Appellee,v.Edward McCRAY, Defendant-Appellant.
No. 71-2155.
United States Court of Appeals,Ninth Circuit.
April 10, 1972.

Edward McCray, in pro. per.
Sidney I. Lezak, U. S. Atty., Michael Morehouse, Asst. U. S. Atty., Portland, Or., for plaintiff-appellee.
Before CHAMBERS, HAMLEY and WRIGHT, Circuit Judges.
PER CURIAM:


1
The appeal is dismissed because there is no jurisdiction in this court for the appeal.


2
McCray escaped from the federal penitentiary at Leavenworth, Kansas.  Found in Oregon, he was removed to Kansas.  He sought to have his removal from Oregon to Kansas set aside.


3
Direct appeal does not in the pre-trial stage apply to federal removal proceedings.  Binion v. United States, 9 Cir., 201 F.2d 498, cert. denied 345 U.S. 935.  Also, there is a prohibition in 28 U.S.C. Sec. 2253 of such a review.


4
It is doubtful if there was any jurisdiction in the district court to review (after McCray was back in Kansas) the commissioner's prior approval of the removal.  But that is not our problem.